        Case 1:18-cv-08084-VEC Document 55 Filed 01/18/19 Page 1 of 2



January 18, 2019

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

      RE: State of New York, et al. v. U.S. Dep’t of the Interior, et al., 18-CV-8084
      (VEC)

Dear Judge Caproni,

       I represent the State of New York in this action and submit this letter on behalf
of New York and the other state plaintiffs pursuant to Rule 2(A) of this Court’s
Individual Practices in Civil Cases. In their opening brief in support of their motion
to dismiss, the federal defendants argued that, “[b]ecause the potential harms that
form the basis of Plaintiffs’ complaints are predicated on the independent actions of
third parties, Plaintiffs cannot satisfy the traceability requirement and consequently
lack standing to proceed.” (Dkt. #45, at 21.) The States responded to that argument
in their opposition brief. (Dkt. # 54, at 11-13.)

       On January 15, 2019, after the States filed their opposition brief, a court in
this district issued a decision that provides further support for the States’ position
that the standing inquiry’s traceability element is satisfied here even if the causal
chain involves the actions of third parties. Namely, in State of New York, et al. v. U.S.
Dep’t of Commerce, et al., No. 18-CV-2921 (JMF), 2019 WL 190285 (S.D.N.Y. Jan. 15,
2019), the court held that injuries alleged by the plaintiff states were fairly traceable
to defendants’ decision to include a citizenship question in the census, even if those
injuries turned in part on whether third parties chose not to respond to the census
because of the presence of the citizenship question. Id. at *86-87. In support of that
finding, the court explained:

      [A]s Justice Alito’s opinion in Davis makes clear, see 554 U.S. at 734-35,
      128 S. Ct. 2759, where record evidence, statistical analysis, or just plain
      common sense support a finding, as they do here, that third parties will
      respond to the challenged government conduct in a predictable way,
      “traceability” is not defeated. In the words of then-Judge Scalia, “[i]t is
      impossible to maintain, of course, that there is no standing to sue
      regarding action of a defendant which harms the plaintiff only through
      the reaction of third persons.” Block, 793 F.2d at 1309.

Id. at *86 (emphasis in original). The decision is attached.
Case 1:18-cv-08084-VEC Document 55 Filed 01/18/19 Page 2 of 2



                     Respectfully submitted,

                     By: /s/ Matthew Eisenson
                     Matthew Eisenson (ME1987)
                     Special Assistant Attorney General
                     Office of the Attorney General of the
                     State of New York
                     28 Liberty St
                     New York, NY 10005
                     (212) 416-8446
                     matthew.eisenson@ag.ny.gov
